U.S. Department of Justice
Civil Rights Division
Office ofSpecial Counselfor lmmigration-Related
Unfair Employment Practices - NYA
950 Pennsylvania Ave, NW
Washington, DC 20530
Main (202) 616-5594
Fax (202) 616-5509

October 4, 2010
V1A FASC1M1LE (787) 274-1470
Katherine González Valentín, Esq.
Pietrantoni Mendez & Alvarez LLP
Banco Popular Center, Suite 1901
209 Muñoz Rivera Avenue
Hato Rey, PR 00918

Dear Ms. González Valentín:
This responds to your letter dated September 1, 2010, to the Office of Special Counsel for
1mmigration Related Unfair Employment Practices (OSC). y ou seek guidance about Puerto
Rico Act No. 191 1 (Act 191), which invalidates certain birthcertificates issued before July 1,
2010. In your letter, you ask whether an employer may violate the 1-9 Form requirements under
the 1mmigration and Nationality Act (INA) ifit knowingly accepts an invalid Puerto Rico birth
certificate issued before July 1,2010. You also ask whether an employer may violate the anti­
discrimination provision ofthe INA, 8 U.S.C. § 1324b, ifit only accepts Puerto Rico birth
certificates issued afier July 1,2010.
OSC enforces· the anti-discrimination provision ofthe INA, 8 U.S.C. § 1324b. The anti­
discriniination provision prohibits four types of employment-related discrimination: citizenship
'or immigration status discrimination; national origin discrimination; unfair documentary
practices during the employment ellgibility verification Form 1-9 process (document abuse); and
retaliation forfiling a charge, assisting in an investigation, or asserting rights under the anti­
discrimination provision. The document abuse provision ofthe INA prohibits an employer from
requesting more or different documents or rejecting valid employment eligibility verification
documents with the intent to discriminate on the basis of national origin or citizenship status.
8 U.S.e. § 1324b(a)(6). Although OSC cannot comment on any particular case or set.offacts,
we can share with you general information regarding requirements under the anti-discrimination
.
provision ofthe INA.
U.S. Citizenship and Immigration Services (USC1S) is the federal agency charged with
providing guidance on proper 1-9 Form procedures. Accordingto a USCIS press release dated
September 30, 2010, "Puerto Rico birth certificates issued prior to July 1, 2010, will no longer be

1 "Act to Prohibit the Retention, Keeping on Record, and Keeping under Custody of Certified Copies ofBirth
Certificates," Law 191 of2009, as Amended.

acceptable as Form 1.,.9 List C docillnents beginning October 30, 201.0.,,2 Therefore, afier
October 30, 2010, if an employee presents a birth certificate issued by the Commonwealth of
Puerto Rico during the Form 1-9 process to establish his or her employment authorization, the
employer is required to look at the date on which the birth certificate was issued to ensure that it
is valid, i.e., issued on July 1,2010 or later. 3 Under this scenario, if an employer consistently
rejects Puerto Rico birth certificates issued prior to July 1,2010, without regard to citizenship
status or national origin, it is unlikely that the employer will be found by OSC to have violated
the anti-discrimination provisicin.
For more information about Form 1-9 you may visit USC1S's website at www.uscis.gov.
For more information about Puerto Rico birth certificates you may visit the government of
Puerto Rico's website at http://www2.pr.gov/prgovEN/Pages/BirthCertifcateInfo.aspx.

atherine A. Baldw
Deputy Special Counsel

2 See the attached update circuIated by the U.S. Citizenship and Irnmigration Services, Office of Cornmunications,

"Puerto Rico Birth Certificates Issued Before JuIy 1, 2010 Now Valid through Oct 30, 2010," dated September 30,
2010,' availabIe at
http://www. uscis. gov/portallsite/uscis/menuitem. 5 af9bb95 919f3 5 e66f61417 6543 f6d1 a/?vgnextoid=85 ab7 848 8626b
210VgnVCM100000082ca60aRCRD&vgnextchannel=68439c7755cb9010VgnVCM10000045f3d6a1RCRD

3M

.

